EXHIBIT 10.24

CABOT OIL & GAS CORPORATION

2004 INCENTIVE PLAN

First Amendment

Cabot Oil & Gas Corporation, a Delaware corporation (the “Company”), having
established the Cabot Oil & Gas Corporation 2004 Incentive Plan (the “Plan”) and
having reserved the right under Section 12 thereof to amend the Plan for any
purpose permitted by law, does hereby amend the Plan, effective as of
February 23, 2007, as follows:

 

  1. Section 8(a)(iii) of the Plan is hereby deleted in its entirety.

 

  2. To reflect the change in paragraph I above, Section 8(b) of the Plan is
hereby amended and restated in its entirety to read as follows:

“No Participant may be granted, during any calendar year, Director Awards
consisting of Stock Awards or Stock Options covering or relating to more than
7,000 shares of Common Stock.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 23rd day of February, 2006.

 

CABOT OIL & GAS CORPORATION By:  

/s/ Dan O. Dinges

Name:   Dan O. Dinges Title:   Chairman, President & Chief Executive Officer